ORDER DENYING PETITION FOR REVIEW
GARY P. SULLIVAN, Chief Justice.
A Petition for Review having been filed on August 9, 2001 by Melissa G. Buckles, Lay Advocate, on behalf of various relatives of the above Indian minor children, to wit: Jeanette Youpee III, biological mother, Joseph Youpee, maternal grandfather, Artene Red Eagle and Vernon Red Eagle Sr., paternal grandparents of D.A.R.E. and V.B.R.E. from two (2) separate Final Decrees of Adoption, the Honorable Juanita Azure, presiding. After a review of the record, this Court finds:
1. That in the “Findings of Fact” contained in the Final Adoption Decree of S.D.T., the Tribal Court concluded that the child had “resided in the physical custody of the Petitioners in foster care status for a period of 6 years and 11 months of her 10 years of life” and further, that S.D.T. had resided with the Petitioners continuously from April 8,1996 until the date of the hearing.
2. In the “Findings of Fact” contained in the Final Adoption Decree of L.H.T. and D.A.R.E., the Tribal Court concluded that these children had been “in the foster care in excess of 7 years in the physical care and custody of the Petitioner”.
3. From the Adoption proceedings filed on May 29, 2001 by Linda K. Mar-*345tmez, Department of Public Health and Human Resources, it appears that no adoption of V.B.R.E. Jr. was contemplated and further, that appellants Arlene and Vernon Red Eagle Sr. were to be the permanent legal custodians of V.B.R.E. Jr. Accordingly, no decree of adoption for V.B.R.E. Jr. appears in the record.
4. Based upon the foregoing findings and good cause appearing:
IT IS NOW THEREFOR THE ORDER OF THIS COURT THAT:
1. This Court could not determine any legal basis upon which to review the lower court’s decrees of adoption, therefore, the Petition is denied.
2. All Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this Petition, are herewith restored and shall be given full force and effect without further delay.